Citation Nr: 1749915	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back condition.

2.  Entitlement to a rating in excess of 10 percent for a left hip condition.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1997.

These claims come before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a November 2012 videoconference hearing in front of the undersigned.  A transcript of the hearing is of record.  

In December 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The matter of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left hip condition is manifested by pain and functional impairment with an inability to cross his leg and/or toe-out more than 15 degrees; however, range of motion has remained greater than 45 degrees for forward flexion, 5 degrees for extension and 20 degrees for abduction; there is no competent evidence of any ankylosis, flail joint or impairment of the femur shown.

2.  The Veteran's low back condition is manifested by no worse than forward flexion functionally limited to less than 60 degrees but greater than 30 degrees in consideration of pain and flare-ups; there is no competent evidence of any ankylosis or incapacitating episodes lasting at least four weeks during a 12 month period.

3.  Resolving any reasonable doubt in the Veteran's favor, the Veteran's right lower extremity radiculopathy most closely approximates no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for Veteran's left hip condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5253 (2016).

2.  Resolving any reasonable doubt, the criteria for a 20 percent rating, but no more, for the Veteran's low back condition have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3.  Resolving any reasonable doubt, the criteria for a separate 10 percent rating, but no more, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The duty to notify has been satisfied by multiple letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Under Diagnostic Code (DC) 5003, for disabilities rated as arthritis, when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Left hip condition

The Veteran seeks a rating in excess of 10 percent for his left hip condition, currently evaluated on the basis of painful motion.  

The current appeal arises from an August 2008 claim for increase which was denied in an October 2008 RO rating decision.  

The Board notes that during the appeal period, the Veteran was diagnosed with a separate condition of rheumatoid arthritis.  To the extent that the symptoms of such cannot be distinguished from his service-connected left hip conditions (bursitis and degenerative joint disease), they will be considered in the following analysis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, DCs 5250-5255.  Normal range of motion for the hip is zero degrees of extension to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

The Veteran is currently rated under DC 5019 for bursitis, the condition is to be rated pursuant to the criteria for arthritis under DC 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Range of motion of the hip and thigh are evaluated under DC's 5251, 5252, and 5253.  Here, the assigned10 percent rating is based on pain with noncompensable limitation of motion under the above DCs.

Under DC 5252 for limitation of flexion of the thigh, disability ratings are available as follows: 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, 30 percent for flexion limited to 20 degrees, and 40 percent rating for flexion limited to 10 degrees.  

Under DC 5251 for limitation of extension of the thigh, a maximum, 10 percent rating disability rating is warranted where extension is limited to 5 degrees.  

Under DC 5253 for impairment of the thigh, disability ratings are available as follows: 10 percent for limitation of abduction where the legs cannot be crossed, 10 percent for limitation of rotation where the leg cannot toe-out more than 15 degrees, and 20 percent for limitation of abduction lost beyond 10 degrees.  

Separate ratings may be assigned under DC's 5251, 5252, and 5253.  Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  However, separate ratings for abduction, adduction, and/or rotation may not be assigned, as these are all evaluated under the same diagnostic code, DC 5253.  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).

The Veteran was afforded three VA hip examinations dated October 2008, July 2012 or March 2016.  In all three examinations, the Veteran was noted to have an antalgic gait and no hip ankylosis.  The July 2012 and March 2016 VA examinations noted the use of a cane, primarily due to his left hip condition.  Additionally, there was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  


In the October 2008 VA examination,  the Veteran reported symptoms of constant pain which traveled down to the back of his thigh to the knee, weakness, heat, lack of endurance and soreness.  Pain was a level 10 out of 10, elicited by physical activity or prolonged sitting or standing and was relieved by rest and medication.  He did not require assistive devices for ambulation.  Functional impairment was a decrease in physical activity.  Range of motion measurements of the left hip, in degrees with pain, resulted in: flexion to 110; extension to 20; adduction to 20; abduction to 35; and internal and external rotation to 20.  Although pain was observed as a functional impairment, it did not result in an additional limitation of range of motion.  X-rays were within normal limits.   The diagnosis was left hip bursitis.  

In private pain clinic records from March 2009 through May 2010, the Veteran complained of left hip pain.  The Veteran reported initially reported a pain level of 7 out of 10, worsened by any physical activity, walking and weather changes.   In August 2009, he reported that he had difficulty crossing his left leg over his right and that his left hamstring was always tight.  

In March 2011, the Veteran was diagnosed with rheumatoid arthritis.  

In the July 2012 VA examination, the Veteran reported a persistent, dull achy pain in his left hip, made worse by prolonged standing or walking.  There was no pain on palpation.  Muscle strength was normal.  Range of motion testing of the left hip, in degrees, showed as follows: flexion to 155 with pain at110 degrees and extension greater than 5 degrees, with no objective evidence of pain.  Abduction was not lost beyond 10 degrees and he remained able to cross his legs (adduction).  Notably, rotation was limited with an inability to toe-out more than 15 degrees.  On repetitive use test, range of motion was unchanged, except for improved rotation allowing him to toe-out more than 15 degrees.  Functional limitation was less movement than normal.  The condition did not impact his ability to work.  It was noted that the Veteran was also treated for left hip rheumatoid arthritis.  The diagnosis was early degenerative joint disease and left trochanteric bursitis.  


In private pain management records from March 2009 through January 2010, the Veteran reported ongoing hip pain.  Range of motion was normal.   Pain levels ranged from a level 2 to 7 out of 10.  See private treatment records dated February 5, 2016; see also private records furnished by SSA dated December 4, 2015.

The Veteran testified during his November 2012 Board hearing that his hip symptoms were worsening.  He had flare-ups with pain, inflammation and locking every once in a while.  Locking could last one day or a day and a half.  This would cause a reduction in motion and he would stay home and limit activity.  This was elicited by prolonged walking or standing.    

In private physical therapy records from August 2015 to October 2015, range of motion testing of the left hip, in degrees, showed as follows: flexion to 90; abduction to 23; adduction to 20 degrees; external rotation to 35; and internal rotation to 20.  Extension was not reported.  There was mild tenderness to palpation along the left greater trochanteric bursa.   See e.g., SSA records dated February 5, 2016, pg. 9-10 of 78.

In private pain management records from July 2013 to September 2014, the Veteran complained of left hip area pain.  Tenderness to palpation was indicated into the left trochanteric bursa.  See private treatment records (Dr. M) dated January 13, 2016.

In an October 2015 VA emergency department record, the Veteran complained of left hip pain which disturbed his sleep.  Objectively, the Veteran was noted to ambulate well with a slow steady gait.  In a follow up, he reported that pain was worse with any movement and weight bearing.  The Veteran was walking with a limp.  There was tenderness to the left trochanteric bursa and range of motion limitation, though not reported in degrees.  See CAPRI records dated February 10, 2017.  


The Veteran was afforded a VA contract examination in March 2016, the Veteran reported ongoing hip pain and friction when walking.  The Veteran did not report flare-ups.  Range of motion testing of the left hip, in degrees, showed as follows: flexion to 120; extension to 30; abduction to 40; adduction to 20 degrees; external rotation to 55; and internal rotation to 35.  There was no change in range of motion upon repetitive use testing.  Adduction was limited such that the Veteran could not cross legs.  Pain was noted with extension, adduction and external rotation but did not result in functional loss.  There was joint tenderness to the hip.  There was no evidence of pain with weight bearing.  There was no objective evidence of crepitus.  Muscle strength was full in the left hip and there was no muscle atrophy.  Functional impairment was an inability to sit or stand for prolonged periods.  

Initially, the Board finds that the Veteran's left hip condition is most appropriately under DC 5253 for impairment of the thigh rather than on the basis of arthritis with pain alone under DC 5003, as this would violate the rule against pyramiding and the provisions of DC 5003.  See 38 C.F.R. §§ 4.14.  

In this regard, evidence indicates that the Veteran, at worst, has had limitation of adduction and rotation, with an inability to either cross legs and/or toe-out more than 15 degrees of the affected leg, as shown in the July 2012 and March 2016 VA examinations.  However, at no time has the record indicated abduction lost beyond 10 degrees.  Thus, a rating in excess of 10 percent for the Veteran's left hip condition is not warranted under DC 5253.  

A rating under DC 5252 for limitation of flexion of the thigh is not warranted as flexion has not been limited to at least 45 degrees at any time during the appeal.  Rather, the Veteran's flexion was to at worst, to 90 degrees, well over the range of motion required for a minimum compensable rating.   

A separate rating is not warranted under DC 5251 for limitation of thigh extension as extension has not been limited to at least 5 degrees at any time during the appeal period, as shown in all three VA examinations.  

The Board accepts that the Veteran has functional impairment and pain, such as difficulty and/or pain with certain movements and flare-ups.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of hip flexion, extension, or abduction required to warrant the next higher evaluation for the period considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 10 percent for limitation of adduction and rotation is appropriate for the Veteran's left hip condition.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  See 38 C.F.R. § 4.71 (a).  

The Board observes the Veteran's complaints that his hip "locks" during flare-ups.   However, no objective findings of ankylosis have been shown at any time during the appeal period, including all three VA examinations, thus a rating under DC 5250 (ankylosis of the hip) is not warranted.  

DCs 5254 (hip, flail joint) and 5255 (impairment of the femur) are also not for application in this case.  As there is no evidence of any no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy, as specifically indicated by the July 2012 and March 2016 VA examiner's.

The disability is not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule.

Low back condition

The Veteran asserts entitlement to a rating in excess of 10 percent for his low back condition, currently rated under DC 5242 as degenerative arthritis of the spine.  

The current appeal arises from an August 2008 claim for increase which was denied in an October 2008 RO rating decision.  

The Veteran was granted service connection for left lower extremity radiculopathy during the course of the appeal.  See February 2017 RO rating decision.   The Veteran was notified of the decision and his appellate rights, and has not filed a notice of disagreement with regard to the rating.  Thus, the matter is not for consideration.  

Again, the Board notes the Veteran's diagnosis of rheumatoid arthritis during the appeal period and the condition is not service-connected.  To the extent that the symptoms cannot be distinguished from his service-connected low back conditions, they will be considered in the following analysis.  See Mittleider, 11 Vet. App. at 181.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DC5243, Note (2).

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Under DC 8520, incomplete paralysis of the sciatic nerve will be rated as10 percent rating for mild, 20 percent for moderate, 40 percent for moderately severe, and 60 percent for severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve will be rated as 80 percent.  38 C.F.R. § 4.124a.


Facts and analysis

Throughout VA treatment records, the Veteran primarily reported symptoms of low back pain, with exacerbations of pain, muscle spasms, stiffness and soreness.  The Veteran sought emergency department treatment on numerous occasions with complaints of low back pain exacerbations/flare-ups ranging from hours to a week after onset or injury.  Exacerbations were elicited by certain activities or movements such as working out, lifting at work, biking, changing a car tire, twisting or would onset suddenly.  In all visits, the Veteran was noted to be ambulatory.  Some visits noted a reduced range of motion (not reported in degrees), tenderness and/or reports of muscle spasms.  The Veteran reported decreased function, quality of life and physical activity.  Specifically, he had difficulty with prolonged standing, sitting, walking, bending or lifting.  Despite reporting that physical activity aggravated his condition, he continued to exercise, as tolerated, by walking or working out at a gym throughout the appeal period.  

Additionally, VA treatment records do not show any doctor prescribed bedrest, ankylosis or neurological manifestations (other than left lower extremity radiculopathy) related to his low back condition, such as bowel or bladder impairment.  

In August 2008 VA records, the reported he was unable to get out of bed the morning after a low back exacerbation.  By the visit, pain had increased to a level 10 out of 10.  On evaluation, there was tenderness to palpation to the left iliac crest and paraspinous muscles, flexion was limited by 20 degrees and extension was limited by 10 degrees.  In a follow up physical therapy evaluation the same month, active range of motion of the lumbar spine was noted to be restricted 25 percent in all planes, with forward flexion being the most painful.  

The Veteran was afforded three VA low back examinations dated October 2008, July 2012 or March 2016.  In all three examinations, the Veteran was noted to have an antalgic gait, no lumbar spine ankylosis and no neurological impairments such as bladder or bowel (excluding left lower extremity radiculopathy).  

In the October 2008 VA examination, the Veteran reported pain, stiffness and soreness.  Pain was a level 10 out of 10, elicited by physical activity and relieved by rest and medication.  Functional impairment was decreased physical activity.  He reported having several periods of VA doctor prescribed bedrest, 10 days in December 2007 and 16 days in July 2008.  There were no complaints of numbness.  The diagnosis was changed from a lumbar strain to degenerative arthritis, confirmed by X-ray findings, a progression of the condition.  On examination, posture was within normal limits.  Spine curvature was normal.  Range of motion testing, in degrees with pain, revealed forward flexion to 70; extension to 20; bilateral lateral flexion to 20; and bilateral lateral rotation to 20.  Pain was indicated to impact function or repetitive use, but did not result in additional limitation of motion.  There was no ankylosis of the lumbar spine.  An assistive device was not required for ambulation.  There were no signs of abnormal weight bearing.  There was tenderness to the paraspinal muscle.  The neurological examination was normal as motor, sensory and reflex testing of the bilateral lower extremities was within normal limits or normal.  

In private pain clinic consultation records from March 2009 to May 2010, the Veteran received low back injections.  The Veteran reported worsened low back pain with any physical activity, walking and weather changes.  The diagnosis included lumbar spondylosis without myelopathy and piriformis syndrome (lesion of the sciatic nerve).  Range of motion was consistently normal in the lumbar spine with observed pain.  There was one instance of abnormal extension at -20 degrees.  Sensory and reflex testing was normal.  There were no neuropathic signs.  See private treatment records dated February 5, 2016, pg. 24 of 62 (sciatic nerve).


A January 2010 functional impairment worksheet evaluated the Veteran's ability to do physical activity in light of his lumbar spondylosis was completed by a VA physician.  Range of motion was not tested.  There was mobility impairment but an ability to conduct activities of daily living.  He had limitations with prolonged walking, sitting or standing without rest (walk up to a quarter mile, sit for 15 minutes, and stand for 5 minutes).  During an 8 hour work day, with normal breaks, the Veteran would be limited to standing, sitting and walking about 2 hours.  He required a job which permitted shifting positions and unscheduled breaks lasting on average 10 minutes, 3-4 times per day.  He would require an assistive device while engaging in occasional standing/walking.  He could bend 10% of the time and twist 40% of the time.  The Veteran could never twist, stoop, crouch or climb ladders and he could occasionally climb stairs.  The Veteran's impairments would likely result in work absences about once per month.  

The Veteran was granted SSA disability at his February 2010 SSA hearing due to lumbar spondylosis, with an onset date of September 15, 2008.  It appears that the grant was largely based on a January 2010 report from a VA provider.  No private SSA evaluation is of record.  

In November 2010, the Veteran reported intermittent symptoms of tingling which felt like carpal tunnel to his bilateral feet.  He reported symptoms had occurred three times over the prior six months.  On evaluation, there was a mild decrease in vibratory sensation, right greater than left.  The assessment was intermittent paraesthesia in the bilateral lateral ankles in the S1 dermatome, left more frequent than the right.  However, the associated nerve conduction study was negative.  See Virtual VA CAPRI records dated August 28, 2012, pg. 240, 246 of 666.

In March 2011, the Veteran was diagnosed with rheumatoid arthritis.  


On VA examination in July 2012, the Veteran reported having both good and bad days.  Functional limitations were walking up to one half mile, sitting and standing 10 minutes.  The Veteran denied radiating pain or lower extremity symptoms of numbness, weakness or tingling.  The use of a cane was noted to be primarily due to his left hip for balance.  There were no neurologic abnormalities found.  Muscle strength, motor, sensory and reflex testing of the bilateral lower extremities was normal.  Straight leg raise test was negative.  There was no IVDS or signs or symptoms of radiculopathy.  The examiner opined that low back pain was due to rheumatoid arthritis.  Range of motion testing was not documented due to unreliable test results.  The examiner explained that on formal testing he essentially did not move but this did not correlate with observed behavior such as sitting in a chair comfortably and rising, getting on and off the examination table, laying down and sitting back up, and taking his shoes and socks off without difficulties.  There was no functional impact of the low back condition on the Veteran's ability to work.  

The Veteran was privately evaluated in October 2012 for complaints of lower back pain radiating into his left leg.  Notably, reflex testing revealed a reduction bilaterally in the Achilles (1+) bilaterally.  The November 2012 nerve conduction study suggested S1 radiculitis bilaterally.  See records (Dr. N) dated December 19, 2012, 11 pgs.

The Veteran testified at his November 2012 Board hearing that he primarily had a shooting pain and numbness into his left lower extremity but the same symptoms occurred in his right lower extremity, just not as frequently.  He detailed these symptoms occurred "once in a while" over the last three or four prior years.  He used a cane to relieve pressure on his back.  

VA records from January 2013 document an emergency department visit for low back pain.  Four days later, the Veteran returned with continued pain.  Deep tendon reflexes were reduced bilaterally (2/4).  


In July 2013 to September 2014 private pain management records, the Veteran received lumbar injections.  The Veteran initially complained of severe pain and difficulty moving.  Pain increased with activity from sitting to standing, bending and lifting.  There were no major motor or sensory deficits in the lower extremities.  In September 2014, the Veteran was specifically advised against bedrest for chronic low back pain and advised to continue with activity as much as possible.  See records (Dr. M) dated January 13, 2016. 

In August to October 2015 private physical therapy records, active lumbar range of motion was indicated as forward flexion 40% with pain, extension 25%, left side bend 25% and right side bend 50%.  Manual assessment revealed moderate hypomobility into the lumbar segmental flexion and mild tenderness to palpation along the sciatic nerve pathway.  Myotomes on the right indicated some abnormalities of 4-/5 for L2 hip flexion and L3 quadriceps 4+/5.  See records dated January 21, 2016, pgs. 7-38.

In VA treatment records from December 2015, the Veteran's back pain was noted to be chronic, yet intermitted and improved.  

The Veteran was afforded a VA contract examination in March 2016, the Veteran reported pain was worse, more frequent and bending over to tie his shoes was becoming more difficult.  He was unable to run or bike.  The Veteran reported severe flare-ups which lasted two to three weeks at a time and that he was unable to move during an early exacerbation.  He was never hospitalized for the condition.  On examination, range of motion testing, in degrees, showed as follows: forward flexion to 80; extension to 25; bilateral lateral flexion to 25; and bilateral lateral rotation to 25 with no change on repetitive use or with weight bearing.  Pain was noted on exam for forward flexion but did not result in functional loss.  The Veteran was providing suboptimal effort during range of motion testing.  There was no objective evidence of localized tenderness.  Muscle spasm was indicated, though not shown on examination.  Muscle testing was normal in the right lower extremity (5/5).  There was no muscle atrophy.  Sensory and reflex testing was normal.  Straight leg test was negative.  There was no diagnosis of right lower extremity radiculopathy.  
The examiner indicated that the Veteran's current occupation was "disabled" and that he had tried to work as a bus driver.  He was unemployed and had lost 0-1 week of work in the last 12 months.  The examiner stated again that the Veteran was disabled and that he used a cane and foot/leg brace for ambulation.  He was unable to stoop, bend, climb, stand or sit for prolonged periods without severe pain.  The diagnosis was degenerative joint disease and left lower extremity radiculopathy.  

Analysis

Based on the evidence of record and resolving any reasonable doubt in the Veteran's favor, the Board finds that a higher, 20 percent rating, but no more, is warranted for the Veteran's low back condition under DC 5242.  

The Veteran's low back condition has manifested by symptoms of pain, flare-ups and functional impairment with forward flexion limited to less than 60 degrees but no less than 30 degrees; there is no ankylosis.  In this regard, private physical therapy records from August to October 2015 show forward flexion to 40 percent or limited by 40 percent.  Considering normal forward flexion is 90 degrees, the limitation of flexion would approximately 54 degrees or 36 degrees.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Veteran's reports of observable symptoms such as flare-ups and pain have been considered in assigning the increased rating throughout the appeal period, despite range of motion testing from VA examinations from 2008 and 2016 indicating forward flexion greater than 60 degrees, even when reporting a pain level of 10 out of 10.  Thus, at no time has the evidence reflected the functional equivalent of limitation of flexion to 30 degrees or less, as required to warrant the next higher evaluation for the period considered.   


The Board acknowledges the Veteran's contentions of VA doctor prescribed bedrest from 2007 and 2008 and assertions of low back exacerbations lasting weeks.  However, there is no indication of any physician prescribed bedrest at any time during the appeal period and the corresponding VA medical evidence from 2007 and 2008 fails to show any prescribed bedrest.  

Additionally, the Board observes the Veteran's complaints that he is unable to "move" during early low back exacerbations.  However, he is not competent to identify the specific medical condition of ankylosis.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, even if the Veteran were competent to do so, the Veteran's statements are overwhelmingly outweighed by the results of the three VA examinations and the lack an ankylosis finding anywhere else in the record.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's radiculopathy of the right lower extremity warrants a separate, 10 percent rating, but no more, for mild incomplete paralysis of the sciatic nerve under DC 8520.

The record indicates at least some objective evidence of radiculopathy, diagnosed as a lesion of the sciatic nerve, reflected in the results of a nerve conduction study of bilateral lower extremity radiculitis, and some intermittent findings of sensory and reflex deficits in the right lower extremity throughout treatment.  Additionally, the Veteran has provided competent reports of experiencing intermittent symptoms of shooting pain and numbness in the right lower extremity.  However, the symptoms have not been reported as more than intermittent at any time.  VA treatment records and examinations are largely negative for the endorsement of symptoms such as radiating pain, numbness or tingling.  Pertinently, all three VA examinations failed to diagnose any left lower extremity radiculopathy and revealed normal muscle, sensory and reflex testing.  No muscle atrophy has been shown.  As such, the Board finds that the Veteran's right lower extremity radiculopathy is no more than mild in severity.  



ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's left hip condition is denied. 

Entitlement to a rating of 20 percent, but no more, for the Veteran's low back condition is granted.

Entitlement to a rating of 10 percent, but no more, for right lower extremity radiculopathy is granted.


REMAND

The Veteran asserts entitlement to TDIU due to service-connected disabilities, particularly those of his low back with associated radiculopathy, bilateral knee and left hip.  See January 8, 2016 VA Form 21-8940 and Board hearing transcript.  The Veteran is additionally service-connected for a right shoulder condition, hypertension, tinnitus and residuals of a right little toe and left navicular facture.  

The Board finds that the evidence of record fails to clarify whether or not the Veteran's service connected conditions, alone, at any time during the appeal period, have resulted in functional impairment which precludes gainful employment.  

The Veteran was most recently afforded a VA audiological, low back, shoulder, hip, hypertension, knee and foot contract examination in March 2016.  At the end of the report, the examiner concluded that the Veteran was unable to perform sedentary work with no associated discussion.  However, when viewing the individual reports regarding findings related to functional impairment of the disabilities on the Veteran's ability to work, it appears that the examiner included symptoms related to non-service connected conditions.  For example, the VA examiner detailed that bilateral shoulder rheumatoid arthritis was incidentally found on X-ray and unrelated his service-connect right shoulder conditions.  However, when describing functional impairment on his ability to work, the examiner noted bilateral symptoms of poor range of motion of the shoulders and that he was unable to do tasks with the bilateral arms and shoulders due to pain and stiffness.  This indicates that the examiner included not only left shoulder conditions, but symptoms of rheumatoid arthritis.  Additionally, in the foot examination, the examiner diagnosed and detailed symptoms of pes planus, a condition clearly identified as unrelated to his service-connected residuals of a right little toe and left navicular facture conditions.  However, when describing the functional impairment of limitations with prolonged standing, the examiner failed to detail whether or not this was due to his service-connected condition only, or whether it was impossible to delineate symptoms.  In light of the above deficiencies, a remand for an addendum opinion is required.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion which discusses the functional limitations associated with the Veteran's service-connected disabilities alone (low back, bilateral lower extremity radiculopathy, bilateral knee, left hip, right shoulder, hypertension, tinnitus and residuals of a right little toe and left navicular facture), particularly as they may relate to his ability to function in a work setting and perform work tasks, which have existed at any time during the appeal period (beginning August 2007).

In doing so, consider whether or not it is possible to delineate symptoms or resulting functional impairment from any non-service-connected conditions, such as rheumatoid arthritis.  

Additionally, to the extent possible, reconcile any apparent disparities between the level of functional impairment identified in VA examinations from October 2008, July 2012 and March 2016, the January 2010 functional impairment report and treatment records.  

The opinion must reflect consideration of the Veteran's educational background and occupational experience and must address the types of employment precluded by the disabilities and those that would have remained feasible (exclusive of any non-service connected conditions).

If any specialty examinations are deemed necessary for the assessment requested, such should be arranged.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate

2.  Finally, readjudicate the matter of TDIU on appeal.   If the benefit sought remains denied, an appropriate SSOC should be issued and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


